    Case: 1:20-cv-02179 Document #: 12 Filed: 04/17/20 Page 1 of 6 PageID #:124




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

GLADYS RUVIRA-GARCIA,                  )
                                       )
               Petitioner,             )               Case No. 1:20-cv-2179
                                       )
       v.                              )               Hon. Steven C. Seeger
                                       )
ROBERT GUADIAN, Director,              )
Chicago Field Office, U.S. Immigration )
and Customs Enforcement;               )
MIGUEL RODRIGUEZ, Docket Officer, )
U.S. Immigration and Customs           )
Enforcement; CHAD WOLF, Acting         )
Secretary, U.S. Department of Homeland )
Security; and JOHN DOE,                )
                                       )
               Respondents.            )
____________________________________)

                                              ORDER

       Petitioner Gladys Ruvira-Garcia filed a petition for writ of habeas corpus under 28 U.S.C.

§ 2241, seeking to compel her return to Illinois so that she can challenge her detention in light of

the coronavirus pandemic. There are two big problems. Petitioner filed against the wrong

people, in the wrong place. This Court cannot force Respondents to “produce the body” because

they aren’t holding her here.

       The statute provides that “[w]rits of habeas corpus may be granted by . . . the district

courts . . . within their respective jurisdiction.” See 28 U.S.C. § 2241(a). The phrase “within

their respective jurisdiction” places territorial limits on the power of district courts. Id. “The

plain language of the habeas statute thus confirms the general rule that for core habeas petitions

challenging present physical confinement, jurisdiction lies in only one district: the district of

confinement.” See Rumsfeld v. Padilla, 542 U.S. 426, 443 (2004); see also id. at 442 (stating
    Case: 1:20-cv-02179 Document #: 12 Filed: 04/17/20 Page 2 of 6 PageID #:125




that the “commonsense reading” of the statute is that “the Great Writ is ‘issuable only in the

district of confinement’”) (quoting Carbo v. United States, 364 U.S. 611, 618 (1961)); Chazen v.

Marske, 938 F.3d 851, 860 (7th Cir. 2019) (“[I]t is well-established that if relief under § 2241 is

available at all, it must be sought in the district of incarceration.”); Webster v. Daniels, 784 F.3d

1123, 1144 (7th Cir. 2015) (noting that the “one and only proper venue” is the “district where he

is incarcerated”); al-Marri v. Rumsfeld, 360 F.3d 707, 710 (7th Cir. 2006) (“Appellate courts

regularly dismiss actions under § 2241 filed outside the judicial district that contains the place of

the prisoner’s detention.”).

          The petition must address the right person, too. The statute focuses on the person who

has physical custody over the petitioner. The petition must include the “name of the person who

has custody over him,” 28 U.S.C. § 2242, and the writ “shall be directed to the person having

custody of the person detained,” 28 U.S.C. § 2243. A writ of habeas corpus “does not act upon

the prisoner who seeks relief, but upon the person who holds him in what is alleged to be

unlawful custody.” Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S. 484, 494-95

(1973).

          “The custodian, in most cases, ‘is the person having a day-to-day control’ over the

petitioner, because he ‘is the only one who can produce ‘the body’ of the petitioner.’” Samirah

v. O’Connell, 335 F.3d 545, 551-52 (7th Cir. 2003) (quoting Guerra v. Meese, 786 F.2d 414, 416

(D.C. Cir. 1986)). “A century-old line of Supreme Court precedent has defined a habeas

petitioner’s custodian as the person ‘who has the immediate custody of the party detained, with

the power to produce the body of such party before the court or judge.’” Kholyavskiy v. Achim,

443 F.3d 946, 949 (7th Cir. 2006) (quoting Braden, 410 U.S. at 494-95) (emphasis in original);

see also Padilla, 542 U.S. at 439 (“In challenges to present physical confinement, we reaffirm



                                                  2
    Case: 1:20-cv-02179 Document #: 12 Filed: 04/17/20 Page 3 of 6 PageID #:126




that the immediate custodian, not a supervisory official who exercises legal control, is the proper

respondent.”); Moore v. Olson, 368 F.3d 757, 758 (7th Cir. 2004) (“[D]istrict judges may resolve

claims under § 2241 only when the custodian is local.”).

       That approach follows naturally from the statutory text. The habeas statute uses a

definite article – “the person” who has custody – when describing the proper recipient of a writ.

See 28 U.S.C. § 2242 (“the person who has custody”); 28 U.S.C. § 2243 (“the person having

custody”); see also Padilla, 542 U.S. at 435 (“The consistent use of the definite article in

reference to the custodian indicates that there is generally only one proper respondent to a given

prisoner’s habeas petition.”).

       Immigration cases are no exception. In Kholyavskiy, the Seventh Circuit held that an

alien who is “challenging his present physical confinement” must “name his immediate

custodian” in the petition. See Kholyavskiy, 443 F.3d at 954. The Seventh Circuit rejected the

notion that the “director of the Chicago field office for ICE” was the petitioner’s “immediate

custodian, even though the warden exercises day-to-day control over the Kenosha facility” where

petitioner was held. Id. at 953. The Court of Appeals warned against “‘conflat[ing] the person

responsible for authorizing custody with the person responsible for maintaining custody.’” Id.

(quoting al-Marri v. Rumsfeld, 360 F.3d 707, 711 (7th Cir. 2006) (brackets in original)). The

proper custodian is the warden of the facility where the petitioner is confined. Naming local

immigration officials does not suffice (if they lack immediate custody).

       Simply put, a petitioner must file a habeas action in a proper venue against the proper

respondents. The petitioner “must name his custodian as respondent and file the petition in a

district court that has jurisdiction over his custodian.” See Samirah v. O’Connell, 335 F.3d 545,

551 (7th Cir. 2003). The Court must have power over the person holding the petitioner.



                                                 3
    Case: 1:20-cv-02179 Document #: 12 Filed: 04/17/20 Page 4 of 6 PageID #:127




        According to the petition filed on April 7, 2010, Ruvira-Garcia was detained in

Wisconsin as of March 9, and was transferred to Texas on March 10. See Petition at ¶¶ 35-36

(Dckt. No. 1). She doesn’t allege that she was in the Northern District of Illinois when she filed

her petition. In fact, she admits that she wasn’t here. The alleged problem is that she’s detained

in Texas. Or, at least she was at the time of the filing of the petition. (Both sides acknowledge

that she’s now in Oklahoma.).

        She wants this Court to order Respondents to bring her back to Illinois, where she resides

and where she litigated her immigration status. See id. at ¶ 41 (“At the same time, undersigned

counsel cannot bring a simple petition for a writ of habeas corpus, because Petitioner’s current

custodian is in Texas.”); id. at ¶ 43 (“The only solution to this quagmire is for ICE to return

Petitioner to Illinois so that a petition for a writ of habeas corpus can be granted.”); id. at 13

(asking this Court to “[i]ssue an order directing Respondent-Defendants to immediately return

Petitioner to the Northern District of Illinois”).

        The accompanying motion for a temporary restraining order asks this Court for an order

preventing Defendants “from continuing to detain Petitioner in prison facilities outside the

jurisdiction of the Northern District of Illinois.” See Petitioner’s Combined Emergency Mot. for

Injunctive Relief and Order to Show Cause, at 1 (Dckt. No. 3) (emphasis added); see also id. at

¶ 6 (admitting that she’s in Oklahoma); id. at ¶ 11 (the second ¶ 11) (asking the Court to “order

that ICE return her to the Northern District of Illinois, where she resided prior to her detention”).

        This Court cannot order the Respondents to produce the Petitioner. Ruvira-Garcia is

detained in Oklahoma, so a district in Oklahoma, not the Northern District of Illinois, is the




                                                     4
     Case: 1:20-cv-02179 Document #: 12 Filed: 04/17/20 Page 5 of 6 PageID #:128




“district of confinement.” See Padilla, 542 U.S. at 442. The ICE officials in Chicago may have

supervisory authority over local immigration matters, but they do not have day-to-day custody

over Ruvira-Garcia in Oklahoma.

        Petitioner makes three arguments in an attempt to bypass the statutory text and press her

habeas petition in the Northern District of Illinois.

        First, Petitioner argues that this Court “acquired jurisdiction at the moment of filing,” and

the “subsequent transfer of Petitioner does not defeat that jurisdiction.” See Reply, at 1 (Dckt.

No. 10). But Petitioner wasn’t in the Northern District “at the moment of filing.” When she

filed the petition on April 7, 2020, she apparently was en route between Texas and Oklahoma, as

Petitioner herself admits. Id. at 2 (“[A]t the moment Petitioner’s request for habeas corpus

review was filed, Petitioner was in transit between the Bluebonnet Detention Center in Anson,

Texas and the Kay County Detention Center in Newkirk, Oklahoma.”). This isn’t a case where

the petitioner was here at the moment of filing, and then left. She hasn’t been in the Northern

District at any point since this case started.

        Petitioner argues that it’s unclear whether the authorities in Texas, or the authorities in

Oklahoma, had custody over her at the moment of filing. Id. at 2. Maybe so. But if the choice

is between Texas and Oklahoma, Illinois is the wrong answer.

        Second, Petitioner argues that she asks for “injunctive relief,” which “cures any

jurisdictional defect.” Id. at 1; see also id. at 6 (“Once Petitioner is returned to the Northern

District of Illinois, there will be no jurisdictional bar to this Court’s exercise of jurisdiction over

Petitioner’s habeas corpus claim; as such, Petitioner’s request for injunctive relief effectively

cures any jurisdictional defect the Court perceives in the petition for habeas corpus.”).




                                                   5
    Case: 1:20-cv-02179 Document #: 12 Filed: 04/17/20 Page 6 of 6 PageID #:129




          That’s backwards. It’s jurisdiction first, remedy later. Without jurisdiction, the Court is

powerless to grant any relief at all, including equitable relief.

          Injunctive relief is only a remedy. It does not confer jurisdiction. See Charles Alan

Wright et al., 11A Federal Practice and Procedure § 2941 (3d ed. 2020) (“Rule 65 does not

confer either subject-matter or personal jurisdiction on the court. . . . The rule assumes that the

district court already has acquired jurisdiction and that venue is proper.”); Califano v. Yamasaki,

442 U.S. 682, 705 (1979) (“[F]ederal courts retain their equitable power to issue injunctions in

suits over which they have jurisdiction.”) (emphasis added). If this Court lacked the power to act

at the moment of filing (and it did), this Court cannot empower itself by ordering Respondents to

bring Petitioner here. That is, the Court cannot use its equitable powers to change the facts on

the ground and create jurisdiction that didn’t exist when the case was filed.

          Third, Petitioner argues that the government’s position “would allow the Executive

Branch to unilaterally thwart the most powerful tool available for reviewing Executive

detention.” See Reply at 1 (Dckt. No. 10). But the Legislative Branch, not the Executive

Branch, created the jurisdictional limits on the Judicial Branch. See U.S. Const. art. III, §1. And

in any event, the continued detention of Petitioner by the Executive Branch is not immune from

challenge. Petitioner simply can’t challenge her detention here, as Congress made clear.

          The petition for writ of habeas corpus is dismissed, and the motion for injunctive relief is

denied.



Date: April 17, 2020

                                                        Steven C. Seeger
                                                        United States District Judge




                                                   6
